DETAILED ACTION
	Applicant’s response of August 13, 2021 has been fully considered.  Claims 1-3, 6, and 10 are amended and claims 4, 5, and 11-14 are cancelled.  Claims 1-3, 6-10, and 15-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 depend from claims 4 and 5, respectively, and claims 4 and 5 are cancelled.  Therefore, claims 17 and 18 cannot further limit them.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is noted that if applicant were to amend claims 17 and 18 to depend from claim 1, these claims would become substantial duplicates of claim 7.  For this Office Action, claims 17 and 18 will be treated in the same way as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 9, 10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2015/0133600) in view of Sato et al. (US 2016/0009843), Uesaka et al. (US 2011/0245370), and Yukimura et al. (US 2015/0353657).
Regarding claims 1, 3, 9, and 10, Iizuka et al. teaches a rubber composition for tire treads (¶1, 94) comprising a conjugated diene rubber containing a polymer block A containing 80 to 95% by weight of an isoprene monomeric unit and 5 to 20% by weight of an aromatic vinyl monomeric unit (¶15) with a weight average molecular weight of 500 to 15,000 (¶27), a polymer block B containing 50 to 100% by weight of a 1,3-butadiene monomeric unit and 0 to 50% by weight of an aromatic vinyl monomeric unit (¶15), and a denaturant (polymer block C; polyorganosiloxane) that is

    PNG
    media_image1.png
    117
    445
    media_image1.png
    Greyscale

wherein R1 to R8 are each a C1-6 alkyl group or a C6-12 aryl group and may be identical to or different from one another; X1 and X4 are each any group selected from the group consisting of a 2 is a C1-5 alkoxy group or a C4-12 group containing an epoxy group, and a plurality of occurrences of X2 may be identical to or different from one another; X3 is a group containing 2 to 20 alkyleneglycol repeating units, and when there are a plurality of occurrences of X3, they may be identical to or different from one another; m is an integer of 3 to 200; n is an integer of 0 to 200; and k is an integer of 0 to 200 (¶50-51); from 10 to 200 parts by weight of silica (¶80) with a BET nitrogen adsorption specific surface area of from 50 to 300 m2/g (¶81); and a silane coupling agent such as bis(3-triethoxysilyl)propyl)tetrasulfide (¶82).  Iizuka et al. also teaches that the rubber composition comprises butadiene rubber (Table 2, Examples 5-8).
Iizuka et al. does not teach that the butadiene rubber used in the rubber composition has a linearity index value of from 120 to 150.  However, Uesaka et al. teaches a rubber composition for tire treads (¶2) which comprises a butadiene rubber that can be BR1220 or CB24 (¶86).  BR1220 is used by Iizuka et al. and CB24 is used by the instant invention and has a linearity index value of 135 (Instant specification, page 44).  Iizuka et al. and Uesaka et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions useful a tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute the CB24 butadiene, as taught by Uesaka et al., for the BR1220 butadiene in the rubber composition, as taught by Iizuka et al., and would have been motivated to do so because BR1220 and CB24 are art recognized equivalents used for the same purpose in forming rubber compositions useful as tire treads and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
Iizuka et al. does not teach that the silane coupling agent is specifically one which corresponds to Formula (2) such as 3-octanoylthiopropyltriethoxysilane (where t is 0, p is 2, q is 3 and r is 7).  However, Yukimura et al. teaches a diene rubber based rubber composition (¶17) for tire treads (¶95) comprising a polybutadiene rubber, silica, and a silane coupling agent (Table 2), wherein the silane coupling agent can be bis(3-triethoxysilylpropyl) tetrasulfide or 3-octanoylthiopropyltriethoxysilane (¶50).  Iizuka et al. and Yukimura et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill 
	Iizuka et al. does not teach the CTAB adsorption specific surface area of the silica is from 180 to 250 m2/g.  However, Sato et al. teaches a rubber composition for tire treads (¶1) comprising a diene rubber and silica (¶24) wherein the silica has a CTAB adsorption specific surface area of from 180 to 215 m2/g (¶46).  Iizuka et al. and Sato et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber and silica compositions useful as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to substitute the silica with a CTAB adsorption specific surface area of from 180 to 215 m2/g, as taught by Sato et al., into the rubber composition, as taught by Iizuka et al., and would have been motivated to do so because Sato et al. teaches that these silicas help to provide superior wet performance and excellent abrasion resistance to the tire (¶50).
	Regarding claim 2, Iizuka et al. teaches that the weight average molecular weight of the specific conjugated diene rubber is from 100,000 to 3,000,000 (¶72).  Iizuka et al. does not teach the glass transition temperature of the rubber.  However, the claimed rubber and the rubber taught by Iizuka et al. overlap in type of blocks used, the amounts of each of the monomers used within each block, and the weight average molecular weight of polymer block A and the overall rubber.  Therefore, there should be at least some embodiments of the disclosed rubber taught by Iizuka et al. which possess a glass transition temperature within the claimed range.
	Regarding claims 7 and 15-18, Iizuka et al. teaches that the rubber composition can contain a thiuram compound as a vulcanization accelerator (¶87).

Claims 6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2015/0133600) in view of Sato et al. (US 2016/0009843), Uesaka et al. (US 2011/0245370), and Yukimura et al. (US 2015/0353657) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2015/0329704).
Regarding claim 6, Iizuka et al., Sato et al., Uesaka et al., and Yukimura et al. teach the composition of claim 1 as discussed above.  Iizuka et al. does not teach that the composition comprises from 1 to 50 parts by mass of an aromatic modified terpene resin having a softening point of from 100 to 150° C.  However, Miyazaki et al. teaches a rubber composition for tire treads comprising a diene rubber (¶1, 6) and from 1 to 50 parts by weight of a resin (¶60) such as YS Resin TO125 which is an aromatic modified terpene resin with a softening point of 125° C (¶111).  Iizuka et al. and Miyazaki et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions used as tire treads.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from 1 to 50 parts by weight of an aromatic modified terpene resin with a softening point of 125° C, as taught by Miyazaki et al., to the rubber composition, as taught by Iizuka et al., and would have been motivated to do so in order to improve dry grip performance, wet grip performance, and elongation at break (¶56).
Regarding claim 8, Iizuka et al., Sato et al., Uesaka et al., and Yukimura et al. teach the composition of claim 1 as discussed above.  Iizuka et al. does not teach that the rubber composition comprises a metal salt.  However, Miyazaki et al. teaches a rubber composition for tire treads comprising a diene rubber (¶1, 6) and a metal salt of saturated fatty acid wherein the metal is calcium, zinc, potassium, or sodium (¶44, 49).  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add a metal salt of saturated fatty acid, as taught by Miyazaki et al., to the rubber composition, as taught by Iizuka et al., and would have been motivated to do so in order to prevent raw rubber from adhering on a mold excessively and thus preventing contamination of the mold (¶44). 
Regarding claim 19, Iizuka et al. teaches that the rubber composition can contain a thiuram compound as a vulcanization accelerator (¶87).

Response to Arguments
Applicant’s arguments, see page 8, filed August 13, 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Iizuka et al. (US 2015/0133600) in view of Sato et 
Additionally, applicant argued that one of ordinary skill in the art would not consider BR1220 and CB24 equivalent polybutadiene rubbers and would not substitute one for the other.  Since this argument is still pertinent to the current rejection and is not found persuasive, it will be addressed below.  Applicant argues that one of ordinary skill in the art would not consider these two rubbers to be equivalents for use in rubber compositions for tire treads because Uesaka et al. teaches that some butadiene rubbers are more preferred than others and that they are therefore not equivalents.  This is unpersuasive.  Uesaka et al. begins this same paragraph (¶86) stating that the polybutadiene rubber is not particularly limited and lists a few examples of suitable choices such as BR1220 and CB24.  While there may be a preference for one over another, they are still all suitable for use within the rubber composition.  It is in this manner of suitability that they are equivalents.  There is not a requirement that substituting one compound for another must produce the exact result or that it must produce a better result.  In this case, the primary reference of Iizuka et al. teaches the use of a particular butadiene rubber and Uesaka et al. teaches other butadiene rubbers which are similar to it and are suitable for the same use.  Therefore, there is a reasonable expectation of success that using either rubber in the composition of Iizuka et al. would produce suitable results.  This argument is unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANGELA C SCOTT/Primary Examiner, Art Unit 1767